               Case 1:19-mc-00446 Document 1 Filed 09/30/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------   X
IN THE MATTER OF A NON-PARTY                                     :
DOCUMENT SUBPOENA SERVED IN:                                     :
                                                                 : Misc. Civil Case No. ______________
ED BUTOWSKY,                                                     :
                                                                 :
                           Plaintiff,                            :
                  v.                                             : NOTICE OF MOTION
                                                                 :
DAVID FOLKENFLIK, et al.,                                        :
                                                                 :
                           Defendants.                           :
                                                                 :
--------------------------------------------------------------   X

         PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law;

Declaration of Douglas H. Wigdor, with exhibits, dated September 30, 2019; and the pleadings

and record to be had herein, Non-Party Wigdor LLP, by its undersigned counsel, will move this

Court, at the United States Courthouse located at 500 Pearl Street, New York, New York 10007,

on October 24, 2019 or as soon thereafter as counsel may be heard, for the entry of an Order,

pursuant to Fed. R. Civ. P. 26 and 45, quashing the non-party document subpoena served upon

Wigdor LLP by counsel for Ed Butowsky in respect to an action pending before the District

Court for the Eastern District of Texas or, in the alternative, for the entry of a Protective Order,

and awarding such further relief as the Court deems just and proper.


Dated: New York, New York                                  LOEB & LOEB LLP
       September 30, 2019

                                                           By: /s/ John A. Piskora
                                                                Michael P. Zweig
                                                                mzweig@loeb.com
                                                                John A. Piskora
                                                                jpiskora@loeb.com

                                                                 345 Park Avenue
                                                                 New York, NY 10154
                                                                 Tel. 212.407.4000

                                                                 Attorneys for Wigdor LLP
           Case 1:19-mc-00446 Document 1 Filed 09/30/19 Page 2 of 2



TO:   Steven S. Biss, Esq.
      300 West Main Street, Suite 102
      Charlottesville, VA 22903
      Email: stevenbiss@earthlink.net
      Ph: (804) 501-8272
      Attorneys for Underlying Plaintiff, Ed Butowski

      Laura Lee Prather, Esq.
      Haynes and Boone, LLP
      600 Congress Avenue, Suite 1300
      Austin, TX 78701
      Email: laura.prather@haynesboone.com
      Ph: (512) 867-8476
      Attorneys for Underlying Defendants, David Folkenflik, et al.




                                                -2-
